Opinión concurrente y disidente emitida por el
Juez Aso-ciado Señor Hernández Denton.
Concurrimos con la revocación de la sentencia recurrida por entender que en el caso de autos no procedía que se declarara con lugar la demanda y se emitiera un injunction permanente. Dicha determinación tendría el efecto de limitar la competencia en la industria hotelera de Puerto Rico.
No obstante, por entender que en Puerto Rico no existe legislación relativa a las marcas de servicio, no podemos suscribir los pronunciamientos del Tribunal de que el caso de autos debe resolverse “al amparo de la doctrina sobre competencia desleal o ilícita utilizando el análisis conte-*52nido en las decisiones emitidas bajo la Ley de Marcas de Fábrica de Puerto Rico”. Opinión mayoritaria, pág. 35. Esto constituye un acto de legislación judicial de un pro-blema de naturaleza económica. Bajo nuestro ordena-miento constitucional esta función le corresponde a la Asamblea Legislativa.
Por otro lado, para proteger al consumidor de anuncios y prácticas engañosas, tanto la ley Orgánica del Departa-mento de Asuntos del Consumidor, 3 L.P.R.A. see. 341 (j), como la Ley de Monopolios y Restricción del Comercio, 10 L.P.R.A. see. 259, proveen amplios remedios estatales. Es-tas agencias tienen la experiencia, los conocimientos y los poderes para defender a las personas afectadas por anun-cios y prácticas injustas del comercio.
— O —